 



Exhibit 10.15
EXECUTION COPY
THROUGHPUT AND STORAGE AGREEMENT
This Throughput and Storage Agreement (this “Agreement”) is made effective this
22nd day of October, 2007 (the “Commencement Date”) by and among PEABODY
TERMINALS, LLC, JAMES RIVER COAL TERMINAL, LLC (James River Coal Terminal, LLC
and Peabody Terminals, LLC being collectively referred to herein as “Peabody”)
and PATRIOT COAL SALES LLC (“Patriot”).
Background Information

A.   Peabody is a partner in Dominion Terminal Associates (“DTA”). DTA operates
a coal terminal facility in Newport News, Virginia (the “Terminal”).   B.   DTA
and its partners (including Peabody) (the “DTA Partners”) have entered into,
among other contracts, an Amended and Restated Operating Agreement dated as of
January 1, 1988 (as the same has heretofore been amended and may hereafter be
amended, the “Operating Agreement”) and an Amended and Restated Throughput and
Handling Agreement dated as of July 1, 1987 (as the same has heretofore been
amended and may hereafter be amended, the “Throughput Agreement”, and together
with the Operating Agreement, the “Operative Agreements”).   C.   Peabody
desires to assign to Patriot, and Patriot desires to acquire from Peabody, a
portion of Peabody’s rights under the Operative Agreements to throughput and
ground storage capacity at the Terminal on the terms and conditions set forth in
this Agreement.

Agreement
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Peabody and Patriot agree as follows:

1.   Services: Peabody hereby assigns and allocates to Patriot, and Patriot
hereby accepts an assignment and allocation from Peabody of, a portion of the
ground storage space and throughput capacity allocated to Peabody and related
services provided by DTA under the Operative Agreements, which assignment and
allocation shall be subject to the terms and conditions hereinafter set forth.  
2.   Term: The initial term shall commence on the Commencement Date and shall
expire at 11:59 p.m. (St. Louis, MO time) on December 31, 2012 (“Initial Term”).
  3.   Right to Extend: The parties shall have the right to extend the term at
the end of the Initial Term on mutually agreeable terms provided that they reach
agreement on the renewal rates and other terms not later than sixty (60) days
prior to the Patriot

1 of 10



--------------------------------------------------------------------------------



 



    Nomination Date (defined below) of the last calendar year of the Initial
Term or the then-current extension term, as applicable. The Initial Term plus
any renewal or extension terms will be referred to herein as the “Term”.

4.   Ground Storage and Throughput Tonnage:

(a)   The parties acknowledge and agree that: (i) availability of ground storage
and throughput capacity at the Terminal is subject to the Operative Agreements
and to operating guidelines established by DTA; (ii) Peabody will acquire ground
storage and throughput capacity from DTA (for both itself and for Patriot) in
accordance with the Operative Agreements and DTA guidelines on the basis of
Patriot’s annual nominations; and (iii) the parties will work together in good
faith to obtain ground storage and throughput capacity that satisfies the needs
of both parties.   (b)   As used in this Agreement, the “Patriot Nomination
Date” of a given calendar year means a date that is thirty (30) days before the
nomination date established by DTA for such calendar year.   (c)   Beginning in
2008, on or before the Patriot Nomination Date, Patriot shall notify Peabody of
its estimated ground storage needs for the subsequent calendar year. The parties
will work together in good faith to (i) agree upon allocations of ground storage
capacity between them in making nominations of annual ground storage capacity to
DTA and (ii) to manage the ground storage capacity allocated by DTA to meet
their respective needs. In no event, however, will Patriot be entitled to ground
storage beyond what is commensurate with its Annual Throughput Nomination Tons.
The following table represents the parties agreement as to the minimum ground
storage capacity necessary for Patriot’s Annual Throughput Nomination Tons and
Peabody hereby agrees to use this table in connection with Peabody’s annual
ground storage capacity nominations to DTA:

      If Annual Throughput Nomination Tons are:   Then Minimum Ground Storage
Tons are: ≤ 2,000,000   175,000 2,000,001 to 2,500,000   225,000 2,500,001 to
3,000,000   275,000 3,000,001 to 4,000,000   300,000

    Any ground storage capacity requirements in excess of those set out in the
foregoing table shall be subject to availability. Peabody and Patriot agree to
work together in good faith to develop schedules of their respective ground
storage capacity requirements (on an annual, quarterly or monthly basis) as
required by DTA or as are necessary to the efficient management of the allocated
ground storage capacity.

2 of 10



--------------------------------------------------------------------------------



 



    Patriot acknowledges and agrees that the ground storage locations shall be
as determined from time to time by the operating manager of the Terminal (“DTA
Manager”) and are subject to change from time to time by DTA Manager.   (d)  
Beginning in 2008, on or before the Patriot Nomination Date, Patriot shall
notify Peabody of its estimated throughput needs for the subsequent calendar
year (“Annual Throughput Nomination Tons”) for the subsequent calendar year, in
an amount not to exceed 4,000,000 net tons. Patriot shall have the right to
nominate tons in addition to the Annual Throughput Nomination Tons, which
Peabody shall have the right to accept or reject based upon availability.
Notwithstanding anything herein to the contrary, the Annual Throughput
Nomination Tons shall be deemed to be inclusive of (a) any tons sold (or to be
sold) by Patriot to affiliates of Peabody pursuant to contracts in existence on
the Commencement Date for delivery via the Terminal and (b) any tons sold (or to
be sold) by Patriot to customers other than affiliates of Peabody.   (e)   The
parties shall work together in good faith during 2007 to make ground storage and
throughput nominations for calendar year 2008.   5.   Exclusive Provider of
Services:   (a)   During the Term, Peabody shall be the exclusive provider of
U.S. terminal services to Patriot (or its current or future affiliates) for all
Central Appalachian coal originating on the CSX rail (including purchased coal)
for transport to domestic or international destinations through Newport News,
VA, up to a maximum of four million tons per calendar year during the Term. In
the event Patriot acquires another coal company during the Term, the terms of
any contract in place at the time of such acquisition shall be excluded from the
foregoing exclusivity requirement but Patriot agrees that any contracts entered
into after the date of such acquisition shall be governed by such exclusivity
requirement unless Peabody otherwise agrees in writing.   (b)   If after the
Patriot Nomination Date of a particular calendar year, Patriot desires
additional throughput capacity for the subsequent calendar year beyond the
Annual Throughput Nomination Tons, then, prior to obtaining such throughput
services from a third party (including DTA), Patriot will attempt to obtain said
services from Peabody. To the extent there is insufficient capacity at the
Terminal to fulfill Patriot’s need for said additional throughput services for
such calendar year, then and only then shall Patriot contract with a third party
to obtain such additional throughput services. In the event additional
throughput capacity is available at the Terminal, Patriot shall pay the rate per
ton then established by DTA third party throughput for for any such additional
tons.   6.   Weights: For purposes of calculations hereunder, all weights shall
be based upon outbound vessel weights as determined by vessel draft survey.   7.
  Coal Quality: All coal delivered to DTA shall be free flowing and free of
wood, iron, steel, excess water and other extraneous materials. DTA shall have
the right to refuse to accept Patriot coal at the Terminal which does not meet
the above criteria or which in

3 of 10



--------------------------------------------------------------------------------



 



    DTA’s reasonable discretion, cannot be reasonably unloaded or which could
reasonably cause damage to any machinery or equipment at the Terminal.

8.   Pricing:   (a)   Payment for the services to be provided hereunder shall be
on a per net ton basis and shall be based upon established weights calculated in
accordance with Section 6.   (b)   The combined throughput and ground storage
fees for the Initial Term shall be $1.50 per net ton shall be applicable to the
Annual Throughput Nomination Tons plus a +10% variance (the combination of which
shall in no event exceed 4,000,000 net tons).   (c)   Patriot acknowledges and
agrees that Peabody will be relying on Patriot’s Annual Nomination Tons in
reaching agreement with DTA for Peabody’s annual tonnage commitments for
throughput. To the extent that Patriot’s actual utilization of throughput falls
short of Patriot’s Annual Throughput Nomination Tons (other than due to Force
Majeure under Section 21) by more than 12.0% (each net ton in excess of such
12.0% threshold, an “Excessive Shortfall Ton”), then Patriot shall pay Peabody
$0.75 for each Excessive Shortfall Ton as liquidated damages.   (d)   In
addition to the foregoing, Patriot shall reimburse Peabody for any additional
costs incurred by Peabody in the event any coal governed by this Agreement
remains in ground storage beyond the end of the Term, which shall be a daily per
ton rate as established by DTA.   9.   Taxes: All taxes levied upon or
calculated with reference to any Patriot coal delivered to DTA shall be borne by
Patriot and Patriot shall reimburse Peabody for any taxes imposed against
Peabody in connection herewith (other than income tax).   10.   Interest:
Patriot shall pay to Peabody interest at the rate per annum equal to the prime
lending rate as may from time to time be published in The Wall Street Journal
under “Money Rates” for any amounts not paid within five (5) business days from
the date due hereunder until payment thereof is received by Peabody. This right
to collect interest is in addition to any other rights or remedies available at
law or in equity.   11.   Rules and Regulations: Patriot’s use of the Terminal
shall be governed at all times by the operational documents of the Terminal
including, but not limited to, the rail shipping procedure (“Rail Shipping
Procedure”), the current port information and regulations manual (“Terminal
Tariff”), and such other conditions of shipping and ground storage and blending
imposed by DTA (collectively, “Operating Procedures”). Scheduling of barge,
vessel and railcar deliveries shall be in accordance with the Operating
Procedures.   12.   Limitation of Liability:

4 of 10



--------------------------------------------------------------------------------



 



(a)   Peabody will not be responsible for any loss of, damage to, including loss
of quality, or destruction of coal while in the care, custody and control of DTA
whether or not such loss, damage or destruction of coal is caused by an act of
God or natural occurrence, inadvertent co-mingling or spontaneous combustion.  
(b)   Neither Peabody nor Patriot shall be liable to the other for
consequential, incidental, punitive, exemplary or indirect damages, lost
profits, or business interruption damages, whether by statute, in tort or in
contract, under any indemnity provision or otherwise, except as otherwise
provided in Section 8(c).   13.   Payment Terms: Payment shall be made in United
States funds and timely sent to Peabody via ACH/wire transfer to the following
account:

             
 
  Bank Name:   PNC Bank, N.A.
 
  ABA Number:   043000096    
 
  Bank Account Number:   1008971375    
 
  Bank Account Name:   Peabody Investments Corp.

    Peabody shall invoice Patriot on a monthly basis and payment shall be due
not less than thirty (30) days from and after vessel loadings. Peabody shall
attach a copy of the vessel loading report to each invoice, and unless Patriot
disputes such report within ten (10) days after receipt, the facts contained
therein shall be deemed agreed.

14.   Permits and Train Numbers: Permits and train numbers will be issued to
Patriot on a monthly basis. Patriot shall provide DTA with any permit requests
on or before the 25th day of the month preceding the month in which delivery of
coal is to be made. Peabody shall have no liability to Patriot resulting from
CSX’s inability to provide adequate permits or railcars to Patriot for the
transportation of coal pursuant hereto.   15.   Title and Risk of Loss: Title to
all coal delivered to DTA shall at all times remain in Patriot. DTA shall
function and serve as Patriot’s bailee with respect to any coal covered hereby
while such coal is in the care, custody and control of DTA. Patriot shall bear
the risk of loss with respect to Patriot coal at the Terminal. Notwithstanding
the foregoing, coal that accumulates in ditches and ponds and ordinary spillage
from conveyors, the dumper and the like, where it is impractical to determine
its owner and return it to piles (collectively, “Scrap Coal”) shall be the
property of DTA and shall be sold or otherwise disposed of as the DTA Manager
sees fit.   16.   Default: In the event that (i) any party shall fail to pay on
the due date thereof any payment due hereunder and such failure shall continue
for 10 days after receipt of written notice thereof, or (ii) any party shall
fail or neglect to commence to correct any default hereunder, or dispute the
existence thereof in good faith and in writing, or to perform any covenant or
obligation hereunder, or any representation or warranty hereunder proves to be
untrue or is breached, and such failure, neglect or breach continues for 15 days
after receipt of written notice thereof, then without further notice or demand
or court order, a non-defaulting party shall have the right to terminate. In
such event, the non-defaulting

5 of 10



--------------------------------------------------------------------------------



 



    party(ies) shall have the right to recover all damages proximately related
to or arising from any breach by the defaulting party(ies), including legal
expenses and reasonable attorneys’ fees.   17.   Dispute Resolution: Disputes
arising pursuant hereto shall be resolved in accordance with this provision. The
procedure for dispute resolution may be invoked by either party by written
notice to the other party claiming the existence of a dispute and describing the
nature of that dispute (the “Dispute Notice”). The parties shall negotiate
expeditiously in good faith in an effort to resolve any disputes arising
hereunder. Resolution of disputes by negotiation shall be acknowledged in
writing by both parties. In the event a dispute cannot be resolved by
negotiation within thirty (30) days after the date of the Dispute Notice, the
parties agree to consider the use of a mini-trial or other informal procedure
such as umpire settlement (“Informal Procedure”) to resolve the dispute. An
Informal Procedure shall be utilized only if the parties agree in writing on the
procedures to be followed and whether the resulting determination shall be
binding. Any dispute which is not resolved nor committed to final and binding
resolution by means of an Informal Procedure within ninety (90) days of the date
of the Dispute Notice may, within one hundred (100) days of the date of the
Dispute Notice, be referred to a court of competent jurisdiction by either
party.   18.   Laws and Regulations: In the performance hereunder, Peabody and
Patriot shall comply with all prevailing and valid laws and regulations of the
United States and the state, county and municipality having jurisdiction. Each
party will, at its own expense, acquire any and all permits, licenses or
approvals required by any governmental agency, regulatory body, or its agents to
enable it to satisfy its obligations hereunder. Nothing herein shall prevent any
party from contesting the validity or alleged violation of any law or
regulation, and while such contest is pending, the contesting party shall not be
in default hereunder.   19.   Liability and Indemnity: Patriot shall be solely
liable for all acts or omissions undertaken by Patriot in the exercise of the
rights granted hereunder and shall indemnify and hold Peabody harmless from any
loss, liability, claim or expense of any nature, including reasonable attorneys’
fees, incurred by Peabody as a result of, or arising in any way from any such
act or omission by Patriot, its agents, servants or employees hereunder.   20.  
DTA Performance:   (a)   Subject to Section 20(c) below, Peabody makes no
representations or warranties of any kind regarding operation of the Terminal or
the services to be provided by DTA in connection with the exercise of Patriot’s
rights hereunder. Patriot’s obligation to make the payments specified herein
shall not be excused or suspended as a result of the Terminal being unavailable
for Patriot’s use for any reason, excepting Force Majeure, unless such
unavailability is due to the fault of Peabody.

6 of 10



--------------------------------------------------------------------------------



 



(b)   Peabody does not guarantee any vessel loading rates and shall incur no
demurrage obligations whatsoever hereunder.   (c)   Peabody will use
commercially reasonable efforts to defend its rights against DTA and the other
DTA Partners under the Operative Agreements and to pursue all necessary legal
action to enforce Peabody’s rights against DTA and the DTA Partners under the
Operative Agreements, in each case to the extent such rights relate to
throughput and ground storage capacity assigned to Patriot under this Agreement;
provided, however, that Peabody will have the right, in its sole discretion, to
determine whether or not Peabody will defend or pursue a given legal action; and
in the event Peabody determines not to defend or pursue a given legal action,
Peabody will notify Patriot of such determination. Peabody agrees that in the
course of defending or pursuing Peabody’s rights against DTA or the DTA Partners
under the Operative Agreements that Peabody will exercise commercially
reasonable efforts to avoid taking any actions that Peabody knows or would
reasonably be expected to know would be detrimental to Patriot without first
advising Patriot of such actions. Notwithstanding the foregoing, however,
nothing in this Section 20(c) will be construed to limit any right Patriot may
have against Peabody under this Agreement as a result of such action by, or
inaction of, Peabody.   21.   Force Majeure:   (a)   In the event any party’s
ability to perform hereunder (except the obligation to make payments) is limited
or prevented in whole or in part by events at the Terminal or relating to the
CSX rail transportation system servicing the Terminal (including acts of God,
fire, floods, storms and safety precautions taken by DTA prior to the arrival of
storms, explosions, accidents, breakdowns, epidemics, war, civil disorders,
strikes or other labor difficulties, shortages, actions by Coast Guard other
governmental authorities to close the Terminal, security requirements imposed by
governmental authorities, or failure of raw materials, labor, fuel, power,
equipment, supplies or transportation), or by any law, rule, regulation, order
or other action adopted or taken by any Federal, state, or local governmental
authority, or any other like or unlike cause not reasonably within Patriot’s or
Peabody’s control, the effected party(ies) shall be considered to be subject to
a condition of Force Majeure to the extent such performance is so limited or
prevented. The effected party(ies) must give prompt notice of such an event
which notice shall include a description of the event and an estimate of the
period of time such event will affect performance.   (b)   If, because of Force
Majeure, any party is unable, wholly or partially, to carry out any of its
obligations hereunder (except the obligation to make payments) at the time the
Force Majeure occurred or in the future, the obligations of the party
(ies) suffering such Force Majeure shall be suspended to the extent made
necessary by such Force Majeure and during the continuance of such Force Majeure
or its effects; provided, however, that no party shall, however, be relieved of
liability for failure of performance to the extent that such failure is due to
causes arising out of its own negligence or to causes which it could, but fails
to remove or remedy with reasonable dispatch.

7 of 10



--------------------------------------------------------------------------------



 



(c)   The party(ies) affected by the Force Majeure event shall use their best
efforts to eliminate such event as soon as and to the extent reasonably
practicable. Nothing herein contained shall cause the party(ies) affected by the
Force Majeure to submit to unreasonable conditions or restrictions imposed by
any governmental authority, or to submit to any labor agreement, and it is
agreed that any settlement of labor strikes or differences with workmen shall be
within the sole discretion of the party affected thereby. Performance hereunder
may, upon mutual agreement of Patriot and Peabody, be made up within or beyond
the Term hereof. During any period in which Peabody’s performance hereunder is
partially suspended or curtailed as a result of Force Majeure, Peabody shall
allocate its available stockpile space in a fair and reasonable manner.   22.  
Assignment: Neither party shall have the right to assign its rights and
obligations hereunder without the prior written consent of the other party,
which consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing: (a) Peabody shall have the right to assign its
rights and obligations hereunder to any affiliate of Peabody or to DTA in the
event the DTA organizational and/or controlling documents require third party
agreements of this type and nature to be assigned to DTA and upon such written
assignment, Peabody shall be released from any obligation arising from and after
the date of said assignment; and (b) Patriot shall have the right to assign its
rights and obligations hereunder to any 100% affiliate of Patriot (provided that
such assignment shall be valid only as long as the assignee remains a 100%
affiliate of Patriot).   23.   Relationship: No fiduciary relationship shall be
deemed to exist between Patriot and Peabody as a result of this Agreement or the
services to be provided by Peabody to Patriot hereunder. Peabody shall be solely
an independent contractor of Patriot. Peabody and Patriot shall not be deemed to
be partners or joint venturers under any circumstances or in any respect in
connection herewith.   24.   Governing Law: This Agreement will be construed in
accordance with and governed in all respects by the laws of the Commonwealth of
Virginia, without regard to conflict of law rules.   25.   Entire Agreement;
Amendments; Waivers: This Agreement sets forth the complete and final agreement
between the parties with respect to the subject matter hereof, and supersedes
all prior discussions, understandings and agreements concerning that subject
matter, whether oral or written. Any amendments to this Agreement shall be in
writing, signed by both parties. A party’s failure to insist in any one or more
instances upon strict performance of a provision of, or to take advantage of any
of its rights under, this Agreement shall not be considered as a waiver of such
provision or right.   26.   Notices: Notice sent by facsimile, first class,
certified or registered U.S. Mail, or a reputable over night courier service,
addressed to the party to whom such notice is given, at the address of such
party stated herein beneath such party’s signature block or to such other
address (or facsimile number) as such party may designate, shall be deemed
delivered (i) if mailed, upon mailing and (ii) if faxed, upon receipt of
answerback acknowledgement, and sufficient notice in any case requiring notice
hereunder.

8 of 10



--------------------------------------------------------------------------------



 



27.   Confidentiality: The terms and conditions hereof shall remain confidential
and shall not be disclosed to any other party without the mutual consent of the
parties, except that it may be disclosed (a) to parent or affiliated company,
(b) where such disclosure may be required by law, (c) in connection with the
assertion of a claim or defense in judicial or administrative proceedings
involving one of the parties hereto, (d) to independent accounting firms or law
firms which execute an agreement to keep such terms and conditions confidential,
and (e) DTA, which has executed an agreement to keep such terms and conditions
confidential.   28.   Transfer of Interests in DTA: Peabody will not sell or
transfer all or any part of its interests in DTA unless the buyer or transferee
agrees in writing to be bound by this Agreement with respect to the interest
sold or transferred.   29.   Counterparts; Reproductions: This Agreement may be
signed in any number of counterparts, each of which is an original for all
purposes, but all of which taken together constitute one and the same contract,
notwithstanding that all parties are not signatories to the same counterpart.
Once signed, any reproduction of this Agreement made by reliable means (e.g.,
photocopy, facsimile, PDF) will be considered an original.

[Signatures on following page]

9 of 10



--------------------------------------------------------------------------------



 



The Parties have executed this Agreement as of the date first written above.

                      PEABODY TERMINALS, LLC       PATRIOT COAL SALES LLC    
 
                   
By:
  /s/ John F. Quinn Jr.
 
Name: John F. Quinn Jr.       By:   /s/ Michael V. Altrudo
 
Name: Michael V. Altrudo    
 
  Title: Vice President           Title: President    
 
                    Address for Notices:       Address for Notices:    
 
                    701 Market Street, Suite 712
St. Louis, MO 63101
      12312 Olive Boulevard, Suite 400
St. Louis, MO 63141
    Fax: (314) 342-7740       Fax:      
 
                    JAMES RIVER COAL TERMINAL, LLC                
 
                   
By:
  /s/ John F. Quinn Jr.
 
Name: John F. Quinn Jr.
Title: Vice President                
 
                    Address for Notices:                
 
                    701 Market Street, Suite 712
St. Louis, MO 63101
Fax: (314) 342-7740                

10 of 10